RUS SERIES C BOND PURCHASE AGREEMENT by and among FEDERAL FINANCING BANK, NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, and ADMINISTRATOR of the RURAL UTILITIES SERVICE made as of September 19, 2008 RUS TABLE OF CONTENTS Page TITLE/PARTIES 1 RECITAL PARAGRAPHS 1 ARTICLE 1DEFINITIONS AND RULES OF INTERPRETATION 2 Section 1.1Definitions 2 Section 1.2Rules of Interpretation 6 ARTICLE 2FFB COMMITMENT TO PURCHASE THE BOND 6 ARTICLE 3COMMITMENT CONDITIONS 6 Section 3.1Commitment Amount Limit 6 Section 3.2Borrower Instruments 6 Section 3.3RUS Instruments 7 ARTICLE 4OFFER OF THE BOND FOR PURCHASE 7 Section 4.1Delivery of Borrower Instruments to RUS 7 Section 4.2Delivery of Principal Instruments by RUS to FFB 8 ARTICLE 5PURCHASE OF THE BOND BY FFB 8 Section 5.1Acceptance or Rejection of Principal Instruments 8 Section 5.2Purchase 9 ARTICLE 6LOST, STOLEN, DESTROYED, OR MUTILATED BOND 9 Section 6.1Borrower's Agreement 9 Section 6.2RUS's Agreement 9 Section 6.3FFB's Agreement 10 ARTICLE 7ADVANCES 10 Section 7.1Commitment 10 Section 7.2Treasury Policies Applicable to Advances 10 BOND PURCHASE AGREEMENT - page i RUS Section 7.3Conditions to Making Advances 11 Section 7.4Amount and Timing of Advances 13 Section 7.5Type of Funds and Means of Advance 14 Section 7.6Interest Rate Applicable to Advances 14 Section 7.7Interest Rate Confirmation Notices 15 Section 7.8Borrower's Agreement 15 ARTICLE 8REPRESENTATIONS AND WARRANTIES BY THE BORROWER 15 ARTICLE 9BILLING BY FFB 16 Section 9.1Billing Statements to the Borrower and RUS 16 Section 9.2Failure to Deliver or Receive Billing Statements No Release 16 Section 9.3FFB Billing Determinations Conclusive 16 ARTICLE 10PAYMENTS TO FFB AND RUS 17 Section 10.1Manner and Timing of Payment 17 Section 10.2Application of Payments 17 ARTICLE 11BORROWER'S PRIVILEGES TO PREPAY OR REFINANCE ADVANCES 17 Section 11.1Automatic Application or Required Election 17 Section 11.2"Market Value Prepayment/Refinancing Privilege" 19 Section 11.3"Fixed Premium Prepayment/Refinancing Privilege" 22 Section 11.4New Notices and Billing Statements After Refinancings 23 ARTICLE 12BOND SERVICING AND RELATED DUTIES AND RIGHTS 23 Section 12.1Custody of Bond 23 Section 12.2RUS Duties as Bond Servicer and Guarantor 23 BOND PURCHASE AGREEMENT - page ii RUS Section 12.3Bond Servicing Fee 24 Section 12.4Liability and Rights of RUS as Guarantor 24 Section 12.5Bond Payments Made by RUS 24 ARTICLE 13AGREEMENTS AND OTHER RIGHTS OF RUS 26 Section 13.1Delivery of Replacement Certificates Specifying Authorized RUS Officials 26 Section 13.2Certain Agreements of RUS and FFB 26 Section 13.3Reimbursement 27 Section 13.4Effect of RUS's Nonperformance 27 Section 13.5Right of RUS to Purchase Advances and 27 ARTICLE 14EFFECTIVE DATE, TERM, SURVIVAL 28 Section 14.1Effective Date 28 Section 14.2Term of Commitment to Make Advances 28 Section 14.3Survival 28 ARTICLE 15MISCELLANEOUS 29 Section 15.1Notices 29 Section 15.2Amendments 31 Section 15.3Successors and Assigns 31 Section 15.4Sale or Assignment of Bond 31 Section 15.5Forbearance Not a Waiver 33 Section 15.6Rights Confined to Parties 33 Section 15.7Governing Law 33 Section 15.8Severability 34 Section 15.9Headings 34 Section 15.10Counterparts 34 SIGNATURES 35 BOND PURCHASE AGREEMENT - page iii RUS EXHIBIT AFORM OF ADVANCE REQUEST EXHIBIT BFORM OF BOND EXHIBIT CFORM OF CERTIFICATE SPECIFYING AUTHORIZED BORROWER OFFICIALS EXHIBIT DFORM OF CERTIFICATE SPECIFYING AUTHORIZED RUS OFFICIALS EXHIBIT EFORM OF OPINION OF BORROWER'S COUNSEL re: BORROWER'S INSTRUMENTS EXHIBIT FFORM OF OPINION OF RUS'S COUNSEL re: RUS GUARANTEE EXHIBIT GFORM OF RUS CERTIFICATE EXHIBIT HFORM OF RUS GUARANTEE BOND PURCHASE AGREEMENT - page iv RUS SERIES C BOND PURCHASE AGREEMENT made as of September 19, 2008, by and among the FEDERAL FINANCING BANK ("FFB"), a body corporate and instrumentality of the United States of America, the NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION (the "Borrower"), a cooperative association organized and existing under the laws of the District of Columbia, and the ADMINISTRATOR of the RURAL UTILITIES SERVICE ("RUS"), a Rural Development agency of the United States Department of Agriculture. WHEREAS, RUS is authorized, pursuant to the Guarantee Authority (as hereinafter defined), to guarantee loans that meet the requirements of the Guarantee Authority; and WHEREAS, FFB is authorized, under section 6(a) of the FFB Act (as hereinafter defined), to make commitments to purchase, and to purchase on terms and conditions determined by FFB, any obligation that is issued, sold, or guaranteed by an agency of the United States of America; and WHEREAS, FFB is entering into this Series C Bond Purchase Agreement, as authorized by section 6(a) of the FFB Act, setting out, among other things, FFB's agreement to purchase, pursuant to the FFB Act, the Bond (as hereinafter defined) to be issued by the Borrower, when the terms and conditions specified herein have been satisfied, as hereinafter provided; and WHEREAS, RUS has determined that the Borrower meets the qualifications for being a "lender," as that term is used in the Guarantee Authority, and for being a "Guaranteed Lender," as that term is used in the regulations promulgated by RUS to carry out the Guarantee Authority; and WHEREAS, RUS is authorized to enter into this Series C Bond Purchase Agreement; and WHEREAS, the Borrower is authorized to enter into this Series C Bond Purchase Agreement. NOW, THEREFORE, for and in consideration of the mutual agreements herein contained and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, FFB, RUS, and the Borrower agree as follows: BOND PURCHASE AGREEMENT - page 1 RUS ARTICLE 1 DEFINITIONS AND RULES OF INTERPRETATION Section 1.1Definitions. As used in this Agreement, the following terms shall have the respective meanings specified in this section 1.1, unless the context clearly requires otherwise. "Advance" shall mean an advance of funds made by FFB under the Bond in accordance with the provisions of article7 of this Agreement. "Advance Identifier" shall mean, for each Advance, the particular sequence of letters and numbers constituting the Bond Identifier plus the particular sequence of additional numbers assigned by FFB to the respective Advance in the interest rate confirmation notice relating to such Advance delivered by FFB in accordance with section 7.7 of this Agreement. "Advance Request" shall mean a letter from a Borrower requesting an Advance under the Bond, in the form of letter attached as Exhibit A to this Agreement. "Advance Request Approval Notice" shall mean the written notice from RUS located at the end of an Advance Request advising FFB that such Advance Request has been approved on behalf of RUS. "Bond" shall mean a future advance bond of the Borrower payable to FFB, in the form of bond that is attached as ExhibitB to this Agreement, as such bond may be amended, supplemented, and restated from time to time in accordance with its terms. "Bond Guarantee Agreement" shall mean the Series C Bond Guarantee Agreement dated as of even date herewith, made between RUS and the Borrower, as such agreement may be amended, supplemented, and restated from time to time in accordance with its terms. "Bond Identifier" shall mean the particular sequence of letters and numbers assigned by FFB to the Bond in the Principal Instruments acceptance notice relating to the Bond delivered by FFB in accordance with section5.1 of this Agreement. "Borrower Instruments" shall have the meaning specified in section 3.2.1 of this Agreement. BOND PURCHASE AGREEMENT - page 2 RUS "Business Day" shall mean any day on which FFB and the Federal Reserve Bank of New York are both open for business. "Certificate Specifying Authorized Borrower Officials" shall mean a certificate of the Borrower specifying the names and titles of those officials of the Borrower who are authorized to execute and deliver from time to time Advance Requests on behalf of the Borrower, and containing the original signature of each of those officials, substantially in the form of the Certificate Specifying Authorized Borrower Officials attached as Exhibit C to this Agreement. "Certificate Specifying Authorized RUS Officials" shall mean a certificate specifying the names and titles of those officials of RUS who are authorized to execute and deliver Advance Request Approval Notices from time to time on behalf of RUS and setting out the original signature of each of those authorized officials, and specifying the name and title of those officials of RUS who are authorized to confirm telephonically the authenticity of the Advance Request Approval Notices from time to time on behalf of RUS and setting out the telephone number of each of those authorized officials, in the form of the Certificate Specifying Authorized RUS Officials attached as Exhibit D to this Agreement. "FFB Act" shall mean the Federal Financing Bank Act of 1973 (Pub. L. No. 93-224, 87 Stat. 937, codified at 12U.S.C. § 2281 et seq.), as amended. "FFB Financing Options Fee" shall mean the fee, expressed in terms of a basis point increment in the basic interest rate established for an Advance, payable by the Borrower to the Holder if the Borrower elects to have a Fixed Premium Prepayment/Refinancing Privilege apply to such Advance, as described in section 11.3 of this Agreement. "First Call Date" shall have the meaning specified in section 11.3.2(a) of this Agreement. "Fixed Premium Prepayment/Refinancing Privilege" shall have the meaning specified in section 11.3.1 of this Agreement. "Governmental Authority" shall mean any federal, state, county, municipal, or regional authority, or any other entity of a similar nature, exercising any executive, legislative, judicial, regulatory, or administrative function of government. BOND PURCHASE AGREEMENT - page 3 RUS "Guarantee Authority" shall mean section 313A of the Rural Electrification Act of 1936, as amended (codified at 7U.S.C. §940c-1). "Holder" shall mean FFB, for so long as it shall be the holder of the Bond, and any successor or assignee of FFB, for so long as such successor or assignee shall be the holder of the Bond. "Loan Commitment Amount" shall mean $500,000,000.00. "Market Value Premium (or Discount)" shall have the meaning specified in section 11.2 of this Agreement. "Market Value Prepayment/Refinancing Privilege" shall have the meaning specified in section 11.2 of this Agreement. "Maturity Date" shall have the meaning specified in section 7.3.1(a)(5) of this Agreement. "No-Call Period" shall have the meaning specified in section 11.3.2 of this Agreement. "Opinion of Borrower's Counsel re: Borrower Instruments" shall mean an opinion of counsel from the General Counsel of the Borrower, substantially in the form of opinion that is attached as Exhibit E to this Agreement. "Opinion of RUS's Counsel re: RUS Guarantee" shall mean an opinion of counsel from the Acting General Counsel of the Department of Agriculture to the Administrator of RUS, substantially in the form of opinion that is attached as Exhibit F to this Agreement. "Payment Date" shall mean January 15, April 15, July15, and October 15 of each year. "Person" shall mean any individual, corporation, partnership, joint venture, association, joint-stock company, trust, trust company, unincorporated organization or Governmental Authority. "Pledge Agreement" shall mean the Pledge Agreement dated as of even date herewith, made among the Borrower, RUS, and U.S. Bank Trust National Association, a national association, as such agreement may be amended, supplemented, and restated from time to time in accordance with its terms. "Principal Instruments" shall have the meaning specified in section 4.2 of this Agreement. BOND PURCHASE AGREEMENT - page 4 RUS "Requested Advance Amount" shall have the meaning specified in section 7.3.1(a)(2) of this Agreement. "Requested Advance Date" shall have the meaning specified in section 7.3.1(a)(3) of this Agreement. "RUS Certificate" shall mean a certificate relating to the RUS Guarantee and other matters, in the form of certificate that is attached as Exhibit G to this Agreement. "RUS Guarantee" shall mean a guarantee of the Bond issued by RUS, in the form of guarantee that is attached as Exhibit H to this Agreement. "RUS Instruments" shall have the meaning specified in section 3.3.1 of this Agreement. "this Agreement" shall mean this Series C Bond Purchase Agreement between FFB, RUS, and the Borrower. "Uncontrollable Cause" shall mean, for FFB, an unforeseeable cause beyond the control and without the fault of FFB, being: act of God, fire, flood, severe weather, epidemic, quarantine restriction, explosion, sabotage, act of war, act of terrorism, riot, civil commotion, lapse of the statutory authority of the United States Department of the Treasury to raise cash through the issuance of Treasury debt instruments, disruption or failure of the Treasury Financial Communications System, closure of the Federal Government, or an unforeseen or unscheduled closure or evacuation of the FFB offices; and shall mean, for RUS, an unforeseeable cause beyond the control and without the fault of RUS, being: act of God, fire, flood, severe weather, epidemic, quarantine restriction, explosion, sabotage, act of war, act of terrorism, riot, civil commotion, closure of the Federal Government, or an unforeseen or unscheduled closure or evacuation of the RUS offices. Section 1.2Rules of Interpretation. Unless the context shall otherwise indicate, the terms defined in section 1.1 of this Agreement shall include the plural as well as the singular and the singular as well as the plural. The words "herein," "hereof," and "hereto," and words of similar import, refer to this Agreement as a whole. BOND PURCHASE AGREEMENT - page 5 RUS ARTICLE 2 FFB COMMITMENT TO PURCHASE THE BOND Subject to the terms and conditions of this Agreement, FFB agrees to purchase the Bond that is offered by the Borrower to FFB for purchase under this Agreement. ARTICLE 3 COMMITMENT CONDITIONS FFB shall be under no obligation to purchase the Bond under this Agreement unless and until each of the conditions specified in this article 3 has been satisfied. Section 3.1Commitment Amount Limit. The maximum principal amount of the Bond that is offered for purchase shall not exceed the Loan Commitment Amount. Section 3.2Borrower Instruments. 3.2.1Borrower Instruments.FFB shall have received from the Borrower the following instruments (such instruments being, collectively, the "Borrower Instruments"): (a) an original counterpart of this Agreement, duly executed by the Borrower; and (b) the original Bond, duly executed by the Borrower. 3.2.2Opinion of Borrower's Counsel re: Borrower Instruments.FFB shall have received from the Borrower an Opinion of Borrower's Counsel re: Borrower Instruments. 3.2.3Certificate Specifying Authorized Borrower Officials.FFB shall have received from the Borrower a completed and signed Certificate Specifying Authorized Borrower Officials. Section
